- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Summary of Shareholders Meeting We hereby inform that the Shareholders of Eletrobras, assembled, at an Ordinary and Extraordinary General Meetings, on April 30 th , 2010, decided on the following issues: th Extraordinary General Meeting: 1. In accordance with section 28 of the Companys by-laws and section 150 of Law 6,404/76, homologation of the election of two members of the Board of Directors: Virginia Parente de Barros replacing Carlos Alberto Leite Barbosa and Lindemberg Bezerra de Lima, replacing Victor Branco de Holanda 50 th Ordinary General Meeting 1  Approval of the Financial Statements for the year ended 2009, the Management Report, Decisions of the Board of Directors and the Report of the Fiscal Council 2 - Approval of the proposal of the Board of Directors concerning the destination of net income for the 2009 financial year and the distribution of shareholders compensation, as Interest on own capital, in the amount of R$ 741.5 million, corresponding to the following amounts per share as of December 31, 2009: R$ 0.409663154 for common shares, R$ 2.174044375 for class A preferred shares and R$ 1.630533281 for class B preferred shares. Pursuant to Eletrobrass by-laws, the amounts above will be adjusted with reference to the variation of the SELIC rate until the payment date. This compensation will be paid to those shareholders of record on April 30 th , 2010 and Eletrobras shares will be traded ex-interest as of May 3 rd 2010, as follows: Type of Shares Gross Values on December 31, 2009 Values on April 30,2010 COMMON 0.409663154 0.420894814 PREFERRED A 2.174044375 2.233649753 PREFERRED B 1.630533281 1.675237314 3 - Election of the following members of the Board of Directors: Márcio Pereira Zimmermann - Chairman José Antonio Muniz Lopes José Antonio Corrêa Coimbra Lindemberg de Lima Bezerra Wagner Bittencourt de Oliveira Erenice Alves Guerra Virgínia Parente de Barros Luiz Soares Dulci Arlindo Magno de Oliveira 4 - Election of the following members of the Fiscal Council: Members Alternates Representatives of the Ministry of Mines and Energy Édison Freitas de Oliveira Jairez Elói de Souza Paulista Danilo de Jesus Vieira Ricardo de Paula Monteiro Representatives of the National Treasury Charles Carvalho Guedes Leila Przytyk Representatives of the Minority Shareholders Ana Lucia de Paiva Lorena Freitas Rodrigo Magela Pereira 5 - Approval of the total compensation to be paid to the Executive Directors of Centrais Elétricas Brasileiras SA - Eletrobras in the amount of R$ 5,332,900.00 (five million, three hundred and thirty-two thousand and nine hundred reais) for the period between April 2010 and March 2011, including monthly wages, Christmas bonus (13th salary), vacation and meal bonus, participation in profits of the Company, group life and funeral insurance, medical insurance, pension fund, payment of transportation and living expenses as applicable, pursuant to Decree 3,255, dated November 19 th , 1999. The transfer to wages of any benefits given to Eletrobras employees on upon signing of the 2010 Collective Labor Agreement is strictly forbidden. Approval of the compensation of the members of the Board of Directors and Fiscal Council at 10% of the monthly average compensation of the members of the Executive Officers of the Company, not including the amount of the participation in profits of the Company, as well as the benefits regarding vacation and meal bonus, life and funeral insurance, medical insurance, pension fund, payment of living expenses, as well as approval of payment of transportation and expenses of members of the Board of Directors, as applicable. 6 - The postponement to a later meeting, of the matters relating to the newspapers in which the Financial Statements of the Company regarding the year of 2010 will de published. Brasília, April 30 th , 2010 Armando Casado de Araujo Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 30, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
